Mr. Justice Gary on rehearing. The abstract shows that on the trial below the appellee put in 'evidence some rules of the appellee relating to the conduct of car drivers, and that the appellant excepted to the admission of those rules in evidence. It does not appear that in the court below any further notice was taken of those rules, nor were they alluded to in the opening brief of the appellant. In the reply brief there is an allusion to rules in evidence, not stating what they were, or where they might be found, unless such parentheses as these (10-11)—(38-233), without more, are guides. A rehearing could not be granted even if those rules affected the questions which we had to decide. People v. Hanson, 37 N. E. R. 580, is express. The appellant must abide by the case made in the opening brief, say the Supreme Court. Rehearing denied.